SUPPLEMENT DATED OCTOBER 15, 2009 TO PROSPECTUS DATED MAY 21, 2007 FOR MFS REGATTA NY ISSUED BY SUN LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK SUN LIFE (N.Y.) VARIABLE ACCOUNT C The following new investment option will be added to the above-captioned prospectus on December 4, 2009. As a result, the list of the available investment options is supplemented by the addition of the following investment option and corresponding investment management disclosure: Large-Cap Equity Funds MFS® Massachusetts Investors Growth Stock Portfolio Massachusetts Financial Services Company serves as investment adviser to the Fund. THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. Regatta (NY)
